Citation Nr: 0532496	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected asthma.

2.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2005, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

One of the provisions of the VCAA, provides that VA will 
obtain an examination or opinion if the information and 
competent lay or medical evidence reflects the existence of 
current disability or persistent or recurrent symptoms of 
disability that may be associated with military service, but 
the record does not contain sufficient medical evidence to 
decide the claim.  See also 38 C.F.R. § 3.159(c)(4) (2004); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

A March 2000 private hospital treatment record indicates the 
veteran has been diagnosed with liver disease.  Likewise, 
despite earlier treatment records to the contrary, a July 
2003 private treatment record indicates that veteran has a 
current diagnosis of obstructive sleep apnea/hypopnea 
syndrome.  The veteran has testified that his current liver 
disease is a direct result of elevated triglycerides and 
hyerlipidemia noted at the time of his separation 
examination.  With regard to his sleep apnea, he contends 
that it was first incurred in service, and that he underwent 
surgery for sleep apnea in 1993 before his discharge.  
Alternatively, he has alleged that his current sleep apnea 
has been either caused or aggravated by his service-connected 
asthma.  There are no medical opinions of record addressing 
the etiology of the veteran's currently diagnosed liver 
disorder or whether his service-connected asthma may have 
caused or aggravated his diagnosed sleep apnea.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  For the above reasons, the 
veteran should be afforded appropriate VA examinations and 
opinions should be requested discussing the etiology of any 
diagnosed liver disorder or sleep apnea, if found to be 
present.  38 U.S.C.A. § 5103A (West 2002).

Although a VA respiratory examination had been previously 
scheduled to determine the nature and etiology of the 
veteran's diagnosed sleep apnea, the evidence of record 
indicates that the examination was cancelled because he was 
out of town on the date scheduled for the examination.  
During his Travel Board hearing before the undersigned, the 
veteran testified that his work often required him to travel 
and work globally.  He testified that he still wished to be 
scheduled for a VA examination and would report for such if 
given enough advanced notice.  He testified that VA's notice 
of the previous examination was forwarded to him at his work 
site and that he received it after the date of the 
examination.  He provided the undersigned with his email 
address so as to be notified immediately of any scheduled VA 
compensation examinations.  Because of Privacy Act 
considerations, that address will not be stated in this 
remand.  However, the hand-written e-mail address is 
contained on page seven of the transcript of the September 
2005 Travel Board hearing.  

The Board notes that the veteran's most recent VA treatment 
records are dated in April 2004.  Copies of any available VA 
records subsequent to that time need to be obtained and 
incorporated in the claims files.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claims, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should contact the veteran via 
the e-mail address found at page seven 
page the September 2005 hearing 
transcript and request that he identify 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 
his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran, which have not 
been secured previously.  The RO should 
obtain any VA treatment records, dating 
from April 2004 to the present, and 
associate the records with the veteran's 
claims files.

2.  The veteran should be scheduled for 
appropriate examinations to evaluate the 
nature and etiology of his currently 
diagnosed liver disorder and sleep apnea.  
He is to be notified of the time and date 
of the scheduled examinations via the e-
mail address found at page seven page the 
September 2005 hearing transcript.  The 
official doing the scheduling is to 
contact the veteran at least a month in 
advance, so that the veteran can make the 
necessary travel arrangements in order to 
appear for his examinations.  The 
official is to request a response via e-
mail from the veteran to document the 
veteran's receipt of the e-mail, and his 
willingness to appear.  All 
correspondence is to be associated with 
the claims folder.

3.  The veteran should be scheduled for 
an appropriate VA examination to evaluate 
the nature of any liver disorder, if 
found to be present.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  If a diagnosis of liver 
disorder is made, the examiner, based on 
the medical findings and a review of the 
claims folders, should offer an opinion 
as to whether it is at least as likely as 
not (50 percent or better) that the 
veteran's current liver disorder is the 
result of service or any incident 
therein.  If the examiner is unable to 
provide the requested opinion, the report 
should so state.  Any opinion provided 
should be supported by a complete 
rationale.

4.  The veteran should also be provided a 
VA respiratory examination to determine 
the nature and etiology of any sleep 
apnea, if found to be present.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Likewise, 
if a diagnosis of sleep apnea is made, 
the physician, based on the medical 
findings and a review of the claims 
folders, should offer opinions as to 
whether it is at least as likely as not 
(50 percent or better) that the veteran's 
current sleep apnea is the result of 
service or any incident therein, or 
whether it is as likely as not that the 
veteran's service-connected asthma either 
caused or aggravated his sleep apnea.  
Again, if the examiner is unable to 
provide the requested opinions, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for sleep apnea and a 
liver disorder.  If any of the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

